            Case 1:20-cr-00188-JSR Document 222 Filed 03/08/21 Page 1 of 4



      quinn emanuel            trial lawyers | los angeles
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 | FAX (213) 443-3100




                                                                                                     WRITER’S DIRECT DIAL NO.
                                                                                                               (213) 443-3170

                                                                                                  WRITER’S INTERNET ADDRESS
                                                                                            christayback@quinnemanuel.com



March 7, 2021


The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:     United States v. Weigand, et al., 20 cr. 188

Dear Judge Rakoff:
         On behalf of Defendant Hamid “Ray” Akhavan, undersigned counsel respectfully submits
this letter seeking exclusion of evidence and other remedies stemming from the government’s
handling of certain electronic evidence of its cooperating witness, who has been working with the
government since shortly after his arrest in September 2018. I am informed that Defendant Ruben
Weigand, through his counsel, joins this request.
        Background Facts. On the morning of Wednesday, March 3, 2021, three days into the trial in
this case, the government informed the Court (and the defense) that it had discovered that at least
one electronic device—an iPad—that had been seized from the primary cooperating witness in this
case (who is currently testifying), and imaged, had never been produced to the defense. Tr. 316:16-
18 The government also stated at that time that it was investigating the “possibility that there is data
from a second iPhone.” See id. That afternoon, the government provided the defense with a drive
containing approximately 20GB of data reflecting the image of the iPad.1
       Later that afternoon, and after the Court had adjourned for the day, the government informed
the defense that a second phone had been seized when Mr. Hargreaves was arrested, but that the
phone had not been imaged and had been returned to Mr. Hargreaves upon his release in October
2018.2 The government provided no further details at that time.

        1
         The government asserted that it understood there to be only 10GB of unique data,
produced in two formats during the imaging process.
        2
          The arrest report indicates that Mr. Hargreaves consented to the
                                                3501-0051 (attached). The report indicates that
(footnote continued)

      quinn emanuel urquhart & sullivan, llp
      NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG |
      PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS
           Case 1:20-cr-00188-JSR Document 222 Filed 03/08/21 Page 2 of 4




        On the morning of Friday, March 5, 2021, the defense emailed the government a list of eight
questions regarding the missing iPhone in an effort to understand the facts and potential
ramifications of the government’s decision not to image one of three electronic devices seized from
its cooperating witness and to return it to him without apparent monitoring or tracking. In the
afternoon of Saturday, March 6, the government responded, indicating that Mr. Hargreaves had
never used the phone that was not imaged, and that agent recalled it had not been set up.3
       On Sunday, March 7, 2021, the government produced a subset of the iPad material that it
represented to be the unique material from the iPad, which the defense continues to review. That
same day, the government also produced additional 3500 material for Mr. Hargreaves that indicated
the phone may have been
                                                                                3501-0590; 3501-
0591.4 The 3500 material also indicated for the first time that Mr. Hargreaves
                          Id. Further, Mr. Hargreaves appears to assert that he
                                                                          3501-0591.
        Oliver Hargreaves was arrested on September 27, 2018, and has been cooperating with the
government since at least October 1, 2018—for more than two years. In that time, the defense
understands the government has permitted Mr. Hargreaves to return to Europe, from where he has
continued to assist the government in various investigations, including this one. It now appears that,
rather than maintain close control over Mr. Hargreaves and his devices, the government was
unaware of (and did not collect the contents of) at least 4 devices that Mr. Hargreaves has had in his
possession since the start of this investigation, including a             phone that Mr. Hargreaves
suggests was intended for the precise purpose of concealing his communications with certain
individuals.
        Since his arrest, during the time of the charged conspiracy, Mr. Hargreaves has engaged in
proactive cooperation at the government’s behest, and the government intends to offer into evidence
certain of Mr. Hargreaves’ electronic communications including with the defendants and other
alleged co-conspirators. It is now abundantly clear that those communications almost certainly do
not provide a full record of the interactions between Mr. Hargreaves and others implicated in the
scheme because the government did not take any steps to preserve Mr. Hargreaves’ communications
at the time, nor did it disclose that failure to preserve until now. That fact is borne out by the
apparent abrupt ends to many of the “chats” which the government has identified as intended
exhibits at trial, including at least one the government intends to introduce with this witness (e.g.,

on October 1, 2018, Mr. Hargreaves was provided his

                                                                      3501-0051.

                                                                                   3501-0581. The
iPad was also subsequently returned.
       3
           A copy of the email chain containing the questions and answers is attached as Exhibit
A.
       4
           3501-0590 and 3501-0591 are attached as Exhibits B and C, respectively.


                                                  2
           Case 1:20-cr-00188-JSR Document 222 Filed 03/08/21 Page 3 of 4




GX 4004).5 Such communications might have been central to the defense case, including because
they might have provided evidence of Mr. Hargreaves’ primary role in furthering the very scheme
for which the defendants are charged. Even in his limited testimony so far, Mr. Hargreaves has
characterized Mr. Akhavan as his “client” and claimed that he was in “daily” communication with
Mr. Weigand. Tr. at 654:23 – 655:22. The defense disputes both contentions, but only a complete
record of Mr. Hargreaves’ communication devices would allow the defense the necessary evidence
to rebut them. However, it appears that the government has permitted Mr. Hargreaves to cherry pick
communications, allowing him to decide what evidence to send to the government, even though it
should have been readily apparent that all of his communications should have been preserved and
reviewed by the prosecution for potential disclosure obligations.
        Requested Relief. With respect to the newly disclosed data from Mr. Hargreaves’ iPad, the
defense is endeavoring to review the data provided. Due to the late provision of the evidence, the
defense seeks, at a minimum, to be able to recall the witness in the event that the defense identifies
material from the iPad relevant to the defense.6 The defense understands the government does not
object to this aspect of the instant application.
         With respect to the issue of the various missing phones, the defense seeks (1) exclusion of the
written text and email communications of the cooperating witness because they are evidently an
incomplete record of his relevant communications given the absence of multiple of the devices he
used to communicate; (2) an evidentiary examination of the witness and agents regarding their
efforts (or lack thereof) to ensure relevant communications were preserved by Mr. Hargreaves; and
(3) if warranted based on the Court’s findings after an evidentiary hearing, any further sanction
supported by the facts, including, but not limited to, a jury instruction advising that the jury may
make an inference against the government’s failure to preserve evidence or even dismissal.
       Authorities. With respect to the late disclosure of the iPad, although there is no precise
deadline for when the government is required to disclose Brady and Giglio material, it must be
produced “in time for its effective use at trial.” United States v. Douglas, 525 F.3d 225, 245 (2d Cir.
2008) (internal quotation marks omitted); accord DiSimone v. Phillips, 461 F.3d 181, 196–97 (2d
Cir. 2006).
       With respect to the exclusion of the existing written communications of the government’s
cooperating witness recovered from his one phone, Fed. R. Crim. P. 16(d)(2)(C) provides that a
court may “prohibit [a] party from introducing [ ] undisclosed evidence” if a party fails to make
required document disclosures under Rule 16. See also Fed. R. Crim. P. 16(d)(2)(D) (granting the
court discretion to “enter any other order this is just under the circumstances”). By failing to
preserve and produce to the defense the data from the cooperating witness’ multiple electronic

       5
           GX 4004 is attached as Exhibit D.
       6
           As indicated, the defense is endeavoring to review the contents of the iPad. However,
the defense notes that it may seek exclusion of the evidence on the iPad if review is not feasible
under the circumstances. See United States v. Anderson, 509 F.2d 312, 324 (D.C. Cir. 1974)
(decision to exclude late disclosed evidence is within the discretion of the trial judge); see also
United States v. Muessig, 427 F.3d 856, 864 (10th Cir. 2005) (affirming district court decision to
exclude document as sanction for failure to provide document to defense prior to trial).


                                                   3
          Case 1:20-cr-00188-JSR Document 222 Filed 03/08/21 Page 4 of 4




devices—including one phone that the government actually seized from the cooperator at the time of
his arrest—the government has not fulfilled its obligations.
         In the Second Circuit, “[a] party seeking an adverse inference instruction based on the
destruction of evidence must establish (1) that the party having control over the evidence had an
obligation to preserve it at the time it was destroyed; (2) that the records were destroyed with a
culpable state of mind; and (3) that the destroyed evidence was relevant to the party's claim or
defense such that a reasonable trier of fact could find that it would support that claim or defense.”
United States v. Garcia, 596 F. App’x 24, 26 (2d Cir. 2015) (quoting Residential Funding Corp. v.
DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002)). To establish the second element, a showing
of bad faith is not always required—“an adverse inference instruction may be appropriate in some
cases involving the negligent destruction of evidence.” Id. (internal quotations omitted). “To
establish the third element, the party ‘must adduce sufficient evidence from which a reasonable trier
of fact could infer that the destroyed [or unavailable] evidence would have been of the nature alleged
by the party affected by its destruction.’” United States v. Ulbricht, No. 14-CR-68 KBF, 2015 WL
413426, at *6 (S.D.N.Y. Feb. 2, 2015) (quoting Kronisch v. United States, 150 F.3d 112, 127 (2d
Cir.1998)).
        In United States v. Suarez, the District of New Jersey dealt with a similar situation in which
the cooperating witness exchanged text messages with FBI agents but the government failed to take
any active steps to preserve the text messages, which were deleted in their back-up servers after 90
days and deleted by the agents on their phones to save space. In deciding to give an “adverse
inference” jury instruction, the court considered that: (1) the text messages were within the
government’s control, (2) they were intentionally deleted by the agents, and prosecutors failed to
take steps to preserve them, (3) the deleted messages were relevant to claims or defenses, and (4) it
was reasonably foreseeable that they would have later been discoverable. 2010 WL 4226524, at *8
(D.N.J. Oct. 21, 2010) (citing Mosaid Technologies Inc. v. Samsung Electronics Co., 348 F. Supp.
2d 332 (D.N.J. 2004)).
        Similarly in United States v. Stoll, the Southern District of Florida gave an “adverse
inference” jury instruction where the cooperating witness shredded original hard copies of
documents that had not been scanned and, until the cooperating witness notified the government,
prosecutors had represented that they had produced all relevant documents and Brady material. 2011
WL 703875, at *1 (S.D. Fla. Feb. 21, 2011) (citing Suarez, 2010 WL 4226524, at *8). Like the
court in Suarez, the Stoll court found that the government did not act in bad faith but “was, however,
grossly negligent and careless in fulfilling its obligations established by statute, rule, order, and case
law.” Id. at *2.


Respectfully Submitted,



Christopher Tayback

CC: AUSAs Emily Deininger, Nicholas S. Folly, and Tara LaMorte



                                                    4
